Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reply Reminder
Applicant is reminded that any reply to this communication must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
Restriction Requirement
This application discloses the following embodiments: 
Embodiment 1: Figs. 1.1-1.7 drawn to a Cover of Electric Switches.
Embodiment 2: Figs. 2.1-2.6 drawn to a subcombination of Embodiment 1 which excludes the bottom view.
Embodiment 3: Fig. 3 drawn to a subcombination of Embodiment 1 which excludes all views except the perspective view.  
Embodiment 4: Fig. 4 drawn to a subcombination of Embodiment 1 which excludes all views except the perspective view and is shown in color.  
Embodiment 5: Figs. 5.1-5.7 drawn to a Cover of Electric Switches displaying narrow edge bands with surface patterning.
Embodiment 6: Figs. 6.1-6.6 drawn to a subcombination of Embodiment 5 which excludes the bottom view.  
Embodiment 7: Fig. 7 drawn to a subcombination of Embodiment 5 which excludes all views except the perspective view. 
Embodiment 8: Fig. 8 drawn to a to a subcombination of Embodiment 5 which excludes all views except the perspective view and is shown in color.  
Embodiment 9: Figs 9.1-9.7 drawn to a Cover of Electric Switches displaying edge bands of patterning and narrow shape.
Embodiment 10: Figs. 10.1-10.6 drawn to a subcombination of Embodiment 9 which excludes the bottom view.  
Embodiment 11: drawn to a subcombination of Embodiment 9 which excludes all views except the perspective view.  
Embodiment 12: drawn to a to a subcombination of Embodiment 9 which excludes all views except the perspective view and is shown in color.  
The above embodiments divide into the following patentably distinct groups of designs:
Group I: Embodiment 1, 2, 3, 4
Group II: Embodiment 5, 6, 7, 8
Group III: Embodiment 9, 10, 11, 12
The above Group(s) involve a difference in appearance. Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  In re Platner, 155 USPQ 222 (Comm’r Pat. 1967). The above described changes in shape create patentably distinct designs.
Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.
A reply to this requirement must include an election of a single group for prosecution on the merits even if this requirement is traversed. 37 CFR  1.143. Any reply that does not include an election of a single group will be held nonresponsive. Applicant is also requested to direct cancellation of all drawing figures and the corresponding descriptions which are directed to the nonelected groups.
Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another. If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965). No argument asserting patentabil-ity based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).



Reply Reminder for Restriction Requirements Concerning Figure Numbering
Renumbering of the drawing figures in any elected Group is not required. To ensure compliance with 37 CFR 1.1026 and Section 405 of the Administrative Instructions, and to maintain consistency with the published International Registration, the numbering of the drawing figures included in the elected Group should not be changed even if non-elected embodiments are cancelled.
In replying to this Refusal electing a Group for prosecution, applicant should also consider amending the application to cancel the drawing figures and remove the description corresponding to the nonelected Group(s), and to correct inventorship, as appropriate, resulting from such amendment
pursuant to 37 CFR 1.48. See MPEP 602.01(c)(1). Applicant should note that correcting inventorship after an Office action on the merits has been given or mailed in the application will require an additional fee pursuant to 37 CFR 1.48(c).
Reply Reminder - Patent Practitioner
Applicant is reminded that any reply to this communication must be signed either by a patent
practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and
Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by
a patent practitioner. See 37 CFR 1.33(b).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER O KING whose telephone number is (571)270-0214.  The examiner can normally be reached on Monday-Thursday, 10am-4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lilyana Bekic can be reached on (571) 272-7425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER O KING/
Examiner, Art Unit 2921